Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 1 of
                                      14




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Civil Case No. 1: 18-cv-00981-CMA-MEH

   HEIDI GILBERT,
   AMBER MEANS,
   MANDY MELOON,
   GABRIELA JOSLIN,
   KAY POE, and
   JANE DOES 6-50,

          Plaintiff(s),

   v.

   UNITED STATES OLYMPIC COMMITTEE,
   USA TAEKWONDO INC.,
   U.S. CENTER FOR SAFESPORT,
   STEVEN LOPEZ,
   JEAN LOPEZ, and
   JOHN DOES 1-5,

          Defendant(s).

        DEFENDANT UNITED STATES OLYMPIC COMMITTEE’S OBJECTIONS AND
        RESPONSES TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR ADMISSIONS


          Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, Defendant

   United States Olympic Committee (the “USOC”) objects and responds to Plaintiffs’ First

   Set of Requests for Admission (“Requests”) as follows:

                          GENERAL OBJECTIONS TO ALL REQUESTS

          1.      The USOC objects to the Requests on the grounds and to the extent that

   they seek information that is subject to (i) the attorney-client privilege, (ii) the attorney

   work-product immunity doctrine, or (iii) any other applicable privilege or immunity. The



                                                                                  EXHIBIT 1
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 2 of
                                      14




   USOC hereby asserts such privileges and immunities to the extent that they are

   implicated by each Request and excludes privileged and protected information from

   their responses. Any disclosure of such information is inadvertent and is not intended to

   waive those privileges and immunities. The USOC reserves any and all rights and

   privileges under the Federal Rules of Civil Procedure, the Federal Rules of Evidence,

   the Local Rules of this Court, and any other applicable law or rule, and the failure to

   assert such rights and privileges or the inadvertent disclosure by the USOC of

   information protected by such rights or privileges shall not constitute a waiver thereof,

   either with respect to these responses or with respect to any future discovery responses

   or objections.

           2.       The USOC objects to the Requests to the extent that they purport to

   impose burdens and obligations on the USOC beyond the requirements of the Federal

   Rules of Civil Procedure, the Local Rules of this Court, or any other applicable law or

   rule.

           3.       The USOC objects to the Requests on the grounds and to the extent that

   they call for a legal conclusion or require the USOC to perform a legal analysis or reach

   a legal conclusion.

           4.       The USOC objects to the Requests on the grounds and to the extent that

   assume facts and contain factual misrepresentations.

           5.       The USOC objects to the Requests on the grounds and to the extent that

   they are vague, overbroad, compound, or seek information that is not relevant to any

   party’s claims or defenses or that is not proportional to the needs of the case. By
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 3 of
                                      14




   making these responses, the USOC does not concede that the information sought is

   relevant.

          6.     The USOC objects to the Requests on the grounds that they are not

   relevant to any party’s claims or defenses nor proportional to the needs of the case in

   light of Judge Hegarty’s Report and Recommendation on the USOC’s Motion to Dismiss

   and Motion to Strike, which recommended dismissing all of the claims alleged against

   the USOC in the Second Amended Complaint except counts 9 and 19-21 and striking

   Plaintiffs’ damages class allegations. (D.E. 218.) The Requests seek information

   regarding issues and individuals beyond the scope of the case, as narrowed in Judge

   Hegarty’s Report and Recommendation. By making these responses, the USOC does

   not concede that the information sought is relevant to any of the remaining claims.

          7.     The USOC’s responses to the Requests are based on information

   presently available to and located by the USOC and its attorneys. The USOC objects to

   the Requests to the extent that they seek admissions based on information not known

   by the USOC nor readily obtainable by reasonable inquiry.

          8.     The USOC objects to the Requests as premature and improperly seeking

   admissions regarding the USOC’s obligations in fact discovery, which is ongoing. The

   USOC has complied with its obligations under the Federal Rules of Civil Procedure, the

   Protective Order entered in this case (D.E. 167), and the ESI Order entered in this case

   (D.E. 121). For example, as required by the ESI Order, in October and November of

   2018 the USOC disclosed to Plaintiffs the details of its search methodology—including

   the search terms and custodians it used to identify potentially relevant ESI. Plaintiffs did
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 4 of
                                      14




   not object by the deadline established in the ESI Order, and later confirmed their

   agreement with the USOC’s search methodology. In February 2019—after these

   Requests were served—the parties began negotiating a second set of ESI search terms

   and custodians. Those negotiations are ongoing. To the extent these Requests seek

   admissions that the USOC’s search for and review of documents is incomplete or

   insufficient, they are inconsistent with the parties’ ongoing discovery negotiations and

   the ESI Order. As discovery is ongoing, the USOC’s responses are made without

   prejudice to its right to supplement or amend its responses, to produce additional

   documents and rely on them at trial, and to present evidence discovered hereafter at

   trial.

            9.    The USOC objects to the Requests to the extent they seek production by

   the USOC of information or documents that have already been produced in this litigation

   by other parties. As discussed during the parties’ February 22, 2019 in-person meet and

   confer with Special Master Grossman, such Requests are overbroad and unduly

   burdensome.

            10.   The USOC objects to the Requests to the extent that they seek

   information that can be more efficiently ascertained or derived from publicly available

   sources or other sources available to Plaintiffs.

            11.   Any response by the USOC to a particular Request, other than an

   unqualified admission, is not intended, and shall not be construed, as an admission of

   the existence of any fact, assertion, or other matter expressed or implied in the

   Request. Unless expressly admitted, the USOC denies each and every Request.
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 5 of
                                      14




          12.    Each of the USOC’s responses is based on the USOC’s understanding of

   each individual Request herein. To the extent Plaintiffs may assert an interpretation of

   any Request that is inconsistent with the USOC’s understanding, the USOC reserves

   the right to amend or supplement its responses.

          13.    The USOC’s responses are made without waiving or intending to waive

   (a) the right to object on any ground to the use of these responses, or the subject matter

   thereof, in any subsequent proceeding or the trial of this or any other action; (b) the right

   to object to a demand for further responses to this or any other discovery involving or

   related to the subject matter of the requests; and (c) the right at any time to revise,

   correct, add to, or clarify any or all of the objections.

          14.    The USOC objects to the Requests to the extent they require the USOC to

   review or provide responses or information outside of the USOC’s possession, custody,

   or control.

          15.    Each of the foregoing General Objections is incorporated by reference in

   the USOC’s objections to each specific Request below. By responding to a particular

   Request, the USOC does not waive any of its applicable general objections.

                        RESPONSES TO REQUESTS FOR ADMISSION
   RFA No. 1.

   Admit that “Exhibit ‘A’” with documents bates labeled 00001 to 00412 (attached hereto
   as Exhibit 1) was produced by USOC on March 25, 2016 in the case Kendra Gatt,
   Brianna Bordon and Yazmin Brown v. USA Taekwondo, et al., (the “Gitelman case”),
   Case No. BC599321, Superior Court of California, County of Los Angeles, Central
   District, by Margaret M. Holm, counsel for USOC, in response to Plaintiff Yazmin
   Brown’s Request for Production of Documents, Set 1, Requests Nos. 4 and 6. (For
   your reference attached hereto as Exhibit 2 is USOC’s Response to Plaintiff Yazmin
   Brown’s Request for Production of Documents, Set 1.)
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 6 of
                                      14




   Response to RFA No. 1.

         The USOC admits that it produced copies of the documents attached to Plaintiffs’

   Requests as Exhibit 1, which bear the bates range 00001 to 00412 and are labeled

   “EXHIBIT ‘A’” through “EXHIBIT ‘H,’” on March 25, 2016 in the Gitelman case as

   attachments to its responses to Plaintiff Yazmin Brown’s Request for Production of

   Documents, Set 1. The USOC further admits that the portion of Exhibit 1 to Plaintiffs’

   Requests that is labeled “EXHIBIT ‘A’” contains documents with the bates range 00001

   to 00095. The USOC otherwise denies this request.

   RFA No. 2.

   Admit that the documents attached hereto as Exhibit 1 were not marked confidential
   when they were produced by USOC in the Gitelman case.
   Response to RFA No. 2.

         The USOC admits that the documents attached to Plaintiffs’ Requests as Exhibit

   1 did not bear confidentiality markings on the face of the documents when they were

   produced by the USOC in the Gitelman case. The USOC otherwise denies this request.

   RFA No. 3.

   Admit that “Exh A’” with documents bates labeled 413 to 618 (attached hereto as
   Exhibit 3) was produced by USOC on May 17, 2016 in the case Kendra Gatt, Brianna
   Bordon and Yazmin Brown v. USA Taekwondo, et al., (the “Gitelman case”), Case No.
   BC599321, Superior Court of California, County of Los Angeles, Central District, by
   Margaret M. Holm, counsel for USOC, in response to Plaintiff Yazmin Brown’s Request
   for Production of Documents, Set 2, Request No. 17. (For your reference attached
   hereto as Exhibit 4 is USOC’s Response to Plaintiff Yazmin Brown’s Request for
   Production of Documents, Set 2.)
   Response to RFA No. 3.

         The USOC admits that it produced copies of the documents attached to Plaintiffs’

   Requests as Exhibit 3, which bear the bates range 413 to 618 and are labeled “Exh A,”
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 7 of
                                      14




   on May 17, 2016, in the Gitelman case as attachments to its responses to Plaintiff

   Yazmin Brown’s Request for Production of Documents, Set 2. The USOC otherwise

   denies this request.

   RFA No. 4.

   Admit that the documents attached hereto as Exhibit 3 were not marked confidential
   when they were produced by USOC in the Gitelman case.
   Response to RFA No. 4.

         The USOC admits that the documents attached to Plaintiffs’ Requests as Exhibit

   3 did not bear confidentiality markings on the face of the documents when they were

   produced by the USOC in the Gitelman case. The USOC otherwise denies this request.

   RFA No. 5.

   Admit that the document bates labeled 496 (attached hereto as Exhibit 5), which is the
   subject of RFA No. 3, was marked and used as a deposition exhibit in the deposition of
   Gary Johansen (Johansen deposition exhibit no. 17) in the Gitelman case.
   Response to RFA No. 5.

         The USOC admits that a copy of the document attached to Plaintiffs’ Requests

   as Exhibit 5 bears the bates number 496 and was marked as deposition exhibit number

   17 in the deposition of Gary Johansen in the Gitelman case. The USOC otherwise

   denies this request.

   RFA No. 6.

   Admit that the document attached hereto as Exhibit 5 has not been produced by USOC
   in this matter.
   Response to RFA No. 6.

         The USOC admits that it has not produced in this litigation a copy of the

   document attached to Plaintiffs’ Requests as Exhibit 5, which bears an exhibit tag from
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 8 of
                                      14




   the deposition of Gary Johansen in the Gitelman case. The USOC further states that

   Plaintiffs have produced in this litigation a document that is identical to Exhibit 5 to

   Plaintiffs’ Requests except that it does not bear a deposition exhibit tag. The USOC

   otherwise denies this request.

   RFA No. 7.

   Admit that the document bates labeled 413 to 414 (attached hereto as Exhibit 6), which
   is the subject of RFA No. 3, was marked and used as a deposition exhibit in the
   deposition of Gary Johansen (Johansen deposition exhibit no. 21) in the Gitelman case.
   Response to RFA No. 7.

          The USOC admits that the document attached to Plaintiffs’ Requests as Exhibit 6

   bears the bates range 413 to 414 and was marked as deposition exhibit number 21 in

   the deposition of Gary Johansen in the Gitelman case. The USOC otherwise denies this

   request.

   RFA No. 8.

   Admit that the document attached hereto as Exhibit 6 has not been produced by USOC
   in this matter.
   Response to RFA No. 8.

          The USOC admits that it has not produced in this litigation a copy of the

   document attached to Plaintiffs’ Requests as Exhibit 6, which bears an exhibit tag from

   the deposition of Gary Johansen in the Gitelman case. The USOC further states that the

   USOC has produced in this litigation a document that is substantively identical to Exhibit

   6 to Plaintiffs’ Requests, bearing the bates range USOC-GIL-00012771–72. The USOC

   further states that Plaintiffs have produced in this litigation a document that is identical

   to Exhibit 6 to Plaintiffs’ Requests except that it does not bear a deposition exhibit tag.

   The USOC otherwise denies this request.
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 9 of
                                      14




   RFA No. 9.

   Admit that the document bates labeled 416 to 419 (attached hereto as Exhibit 7), which
   is the subject of RFA No. 3, was marked and used as a deposition exhibit in the
   deposition of Gary Johansen (Johansen deposition exhibit no. 22) in the Gitelman case.
   Response to RFA No. 9.

          The USOC admits that the document attached to Plaintiffs’ Requests as Exhibit 7

   bears the bates range 416 to 419 and was marked as deposition exhibit number 22 in

   the deposition of Gary Johansen in the Gitelman case. The USOC otherwise denies this

   request.

   RFA No. 10.

   Admit that the document attached hereto as Exhibit 7 has not been produced by USOC
   in this matter.
   Response to RFA No. 10.

          The USOC admits that it has not produced in this litigation a copy of the

   document attached to Plaintiffs’ Requests as Exhibit 7, which bears an exhibit tag from

   the deposition of Gary Johansen in the Gitelman case. The USOC further states that

   Plaintiffs have produced in this litigation a document that is identical to Exhibit 7 to

   Plaintiffs’ Requests except that it does not bear a deposition exhibit tag. The USOC

   otherwise denies this request.

   RFA No. 11.

   Admit that the document bates labeled 443 (attached hereto as Exhibit 8), which is the
   subject of RFA No. 3, was marked and used as a deposition exhibit in the deposition of
   Gary Johansen (Johansen deposition exhibit no. 22A) in the Gitelman case.
   Response to RFA No. 11.

          The USOC admits that the document attached to Plaintiffs’ Requests as Exhibit 8

   bears the bates number 443 and was marked as deposition exhibit number 22A in the
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 10 of
                                      14




   deposition of Gary Johansen in the Gitelman case. The USOC otherwise denies this

   request.

   RFA No. 12.

   Admit that the document attached hereto as Exhibit 8 has not been produced by USOC
   in this matter.
   Response to RFA No. 12.

          The USOC admits that it has not produced in this litigation a copy of the

   document attached to Plaintiffs’ Requests as Exhibit 8, which bears an exhibit tag from

   the deposition of Gary Johansen in the Gitelman case. The USOC further states that the

   USOC has produced in this litigation a document that is substantively identical to Exhibit

   8 to Plaintiffs’ Requests, bearing the bates number USOC-GIL-00012770. The USOC

   further states that Plaintiffs have produced in this litigation a document that is identical

   to Exhibit 8 to these RFAs except that it does not bear a deposition exhibit tag. The

   USOC otherwise denies this request.

   RFA No. 13.

   Admit that the document bates labeled 445 (attached hereto as Exhibit 9), which is the
   subject of RFA No. 3, was marked and used as a deposition exhibit in the deposition of
   Gary Johansen (Johansen deposition exhibit no. 23) in the Gitelman case.
   Response to RFA No. 13.

          The USOC admits that the document attached to Plaintiffs’ Requests as Exhibit 9

   bears the bates number 445 and was marked as deposition exhibit number 23 in the

   deposition of Gary Johansen in the Gitelman case. The USOC otherwise denies this

   request.
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 11 of
                                      14




   RFA No. 14.

   Admit that the document attached hereto as Exhibit 9 has not been produced by USOC
   in this matter.
   Response to RFA No. 14.

          The USOC admits that it has not produced in this litigation a copy of the

   document attached to Plaintiffs’ Requests as Exhibit 9, which bears an exhibit tag from

   the deposition of Gary Johansen in the Gitelman case. The USOC further states that

   Plaintiffs have produced in this litigation a document that is identical to Exhibit 9 to

   Plaintiffs’ Requests except that it does not bear a deposition exhibit tag. The USOC

   otherwise denies this request.

   RFA No. 15.

   Admit that the document bates labeled 507 to 508 (attached hereto as Exhibit 10),
   which is the subject of RFA No. 3, was marked and used as a deposition exhibit in the
   deposition of Gary Johansen (Johansen deposition exhibit no. 24) in the Gitelman case.
   Response to RFA No. 15.

          The USOC admits that the document attached to Plaintiffs’ Requests as Exhibit

   10 bears the bates range 507 to 508 and was marked as deposition exhibit number 24

   in the deposition of Gary Johansen in the Gitelman case. The USOC otherwise denies

   this request.

   RFA No. 16.

   Admit that the document attached hereto as Exhibit 10 has not been produced by
   USOC in this matter.
   Response to RFA No. 16.

          The USOC admits that it has not produced in this litigation a copy of the

   document attached to Plaintiffs’ Requests as Exhibit 10, which bears an exhibit tag from
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 12 of
                                      14




   the deposition of Gary Johansen in the Gitelman case. The USOC further states that

   Plaintiffs have produced in this litigation a document that is identical to Exhibit 10 to

   Plaintiffs’ Requests except that it does not bear a deposition exhibit tag. The USOC

   otherwise denies this request.

   RFA No. 17.

   Admit that the document attached hereto as Exhibit 11 was marked and used as a
   deposition exhibit in the deposition of Gary Johansen (Johansen deposition exhibit no.
   29) in the Gitelman case.
   Response to RFA No. 17.

          The USOC admits that the document attached to Plaintiffs’ Requests as Exhibit

   11 was marked as deposition exhibit number 29 in the deposition of Gary Johansen in

   the Gitelman case. The USOC otherwise denies this request.

   RFA No. 18.

   Admit that the document attached hereto as Exhibit 11 has not been produced by
   USOC in this matter.
   Response to RFA No. 18.

          The USOC admits that it has not produced in this litigation a copy of the

   document attached to Plaintiffs’ Requests as Exhibit 11, which bears an exhibit tag from

   the deposition of Gary Johansen in the Gitelman case. The USOC further states that the

   USOC has produced in this litigation a document that contains the email in Exhibit 11 to

   Plaintiffs’ Requests as part of a larger email chain, bearing the bates range USOC-GIL-

   00012840–44. The USOC further states that Plaintiffs have produced in this litigation a

   document that is substantively identical to Exhibit 11 to Plaintiffs’ Requests except that it

   does not bear a deposition exhibit tag. The USOC otherwise denies this request.
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 13 of
                                      14




   Date: March 11, 2019                    /s/ David S. Denuyl
                                           Carolyn J. Kubota
                                           Mitchell A. Kamin
                                           Michael Fields
                                           COVINGTON & BURLING LLP
                                           1999 Avenue of the Stars
                                           Los Angeles, CA 90067
                                           Telephone: 424-332-4800
                                           ckubota@cov.com; mkamin@cov.com;
                                           mfields@cov.com

                                           David M. Jolley
                                           David S. Denuyl
                                           COVINGTON & BURLING LLP
                                           One Front Street, 35th Floor
                                           San Francisco, CA 94111
                                           Telephone: 415-591-6000
                                           djolley@cov.com; ddenuyl@cov.com

                                           Lindsey Barnhart
                                           COVINGTON & BURLING LLP
                                           3000 El Camino Real
                                           5 Palo Alto Square, Suite 1000
                                           Palo Alto, CA 94306
                                           Telephone: 650-632-4700
                                           lbarnhart@cov.com

                                           John P. Craver
                                           Joseph W. Mark
                                           WHITE & STEELE, P.C.
                                           600 17th Street, Suite 600N
                                           Denver, CO 80202
                                           Telephone: 303-296-2828
                                           jCraver@wsteele.com;
                                           jmark@wsteele.com

                                           Attorneys for Defendant United States
                                           Olympic Committee
Case 1:18-cv-00981-CMA-MEH Document 248-1 Filed 05/24/19 USDC Colorado Page 14 of
                                      14




                                 CERTIFICATE OF SERVICE

         I hereby certified that a true and correct copy of the foregoing document was

   transmitted via e-mail on March 11, 2019 to all attorneys of record.

                                                    /s/ David S. Denuyl
                                                    David S. Denuyl
